DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Response to Amendment
	The amendment filed on 9/7/2021 has been entered.  Claims 1-2, 4, 6-8, 21-23, and 25-31 are pending in the application.  Claims 3, 5, 9-20, and 24 are cancelled.  Claim 31 is new.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 6/7/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 (currently amended): An IV catheter system, comprising: 
a catheter adapter having a proximal end and a distal end; 
a cannula extending through the catheter adapter, wherein a proximal end of the cannula comprises an opening or the cannula comprises a notch; and 
a needle hub coupled to the proximal end of the catheter adapter, wherein the needle hub comprises a flashback chamber in fluid communication with the opening of the proximal end of the cannula or the notch when the IV catheter system is in an insertion configuration, wherein the flashback chamber comprises a pocket and an elongated visualization channel, wherein the elongated visualization channel comprises a straight groove disposed on a top of the needle hub and aligned with the cannula, wherein blood is configured to flow proximally through the straight groove, wherein the 

Claim 2 (currently amended): The IV catheter system of claim 1, wherein the cannula comprises the notch, wherein the notch is disposed in the pocket when the IV catheter system is in the insertion configuration, wherein the fluid is configured to fill the pocket prior to entering the elongated visualization channel.

Claim 22 (currently amended): An IV catheter system, comprising: 
a catheter adapter having a proximal end and a distal end; 
a cannula extending through the catheter adapter, wherein a proximal end of the cannula comprises an opening or the cannula comprises a notch; and 
a needle hub coupled to the proximal end of the catheter adapter, wherein the needle hub comprises a flashback chamber in fluid communication with the opening of the proximal end of the cannula or the notch, wherein the flashback chamber comprises a pocket and an elongated visualization channel, wherein the pocket is distal to and deeper than the elongated visualization channel, wherein the elongated visualization channel comprises a distal end proximal the pocket, a proximal end, and a straight groove extending along a top of the needle hub between the distal end and the proximal elongated visualization channel, wherein blood is configured to flow proximally through the straight groove.

Claim 23 (currently amended): The IV catheter system of claim 22, wherein the elongated visualization channel is disposed on the top of the needle hub.

Claim 25 (currently amended): The IV catheter system of claim 22, wherein the straight groove extends along a majority of a length of the needle hub.

Claim 26 (currently amended): The IV catheter system of claim 22, wherein the cannula comprises the notch, wherein the notch is disposed in the pocket when the IV catheter system is in an insertion configuration, wherein fluid is configured to fill the pocket prior to entering the elongated visualization channel.

Claim 31 (currently amended): The IV catheter system of claim 22, wherein a distal end of the straight groove contacts the pocket.

Reasons for Allowance
Claims 1-2, 4, 6-8, 21-23, and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an IV catheter system, as claimed, specifically including wherein the needle hub 
Claims 2, 4, 6-8, and 21 are allowed by virtue of their dependency on allowable claim 1.
In regards to independent claim 22, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an IV catheter system, as claimed, specifically including that the visualization channel comprises a distal end proximal the pocket. The closest prior art (McFarlane, US Patent No. 4,710,173) discloses an IV catheter system (see Fig. 1-3) comprising: a catheter adapter (44) having a proximal end (right side of 44 in Fig. 1) and a distal end (left side of 44 in Fig. 1); a cannula (14) extending through the catheter adapter (44), wherein a proximal end (13) of the cannula (14) comprises an opening (see Fig. 2-3); and a needle hub (12) coupled to the proximal end (right side of 44 in Fig. 1) of the catheter adapter (44), wherein the needle hub (12) comprises a flashback chamber (flashback chamber defined by fluid flow from pocket 16 all the way to proximal groove 34) in fluid communication with the opening of the proximal end (13) of the cannula (14), wherein the flashback chamber comprises a pocket (16) and an elongated visualization channel (channel 40/42 between grooves 26 and 27), wherein the pocket (16) is distal to and deeper than the elongated visualization channel (channel 40/42 between grooves 26 and 27), wherein the visualization channel (channel 40/42 between grooves 26 and 27) 
Claims 23 and 25-31 are allowed by virtue of their dependency on allowable claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783